 



Exhibit 10-a.1

ADVANTA CORP.

NON-QUALIFIED STOCK OPTION

     THIS NON-QUALIFIED STOCK OPTION (the “Option”) is granted as of «Date» by
Advanta Corp., a Delaware corporation (the “Company”), to «Name» (the
“Optionee”), pursuant to the Advanta Corp. 2000 Omnibus Stock Incentive Plan
(the “Plan”). All capitalized terms contained in this Option shall have the
meaning set forth in the Plan unless otherwise required by the context.

W I T N E S S E T H:

          1. Grant. The Company hereby grants to the Optionee an Option to
purchase, subject to the terms and conditions hereinafter set forth, all or any
part of an aggregate «Shares» Shares of the Company’s Class B Common Stock, par
value $0.01 per share (the “Option Shares”), at the purchase price of «Price»
per share (the “Option Price”), that being the Fair Market Value of an Option
Share as of the close of business on «Date». This Option is not intended to be
an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

          2. Term. The Option granted hereunder shall expire at 5:00 p.m. (local
Philadelphia, Pennsylvania time) on the earliest to occur of the following:

               (a) «Term» (the “Expiration Date”);

               (b) The last day of the Optionee’s employment or service with the
Company or its Affiliates, where such employment or service is terminated by the
Optionee’s resignation and such resignation has not been solicited by the
Company;

1



--------------------------------------------------------------------------------



 



               (c) Expiration of thirty (30) days from the date the Optionee’s
employment or service with the Company or its Affiliates terminates for any
reason other than retirement, disability (within the meaning of section 22(e)(3)
of the Code), death or as specified in subparagraph 2(b) above or subparagraphs
2(e) or 2(f), below;

               (d) Expiration of two (2) years from the date the Optionee’s
employment or service with the Company or its Affiliates terminates due to the
Optionee’s retirement, or expiration of one hundred eighty (180) days from the
date such employment or service with the Company or its Affiliates terminates
due to the Optionee’s disability (within the meaning of section 22(e)(3) of the
Code) or death;

               (e) A finding by the Committee, after full consideration of the
facts presented on behalf of both the Company and the Optionee, that the
Optionee has breached his employment or service contract with the Company or an
Affiliate, or has been engaged in any sort of disloyalty to the Company or an
Affiliate, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his employment or service, or
has improperly disclosed trade secrets or confidential information of the
Company or an Affiliate. In such event, in addition to immediate termination of
the Option, the Optionee shall automatically forfeit all Option shares for which
the Company has not yet delivered the share certificates upon refund by the
Company of the Option Price. Notwithstanding anything herein to the contrary,
the Company may withhold delivery of share certificates pending the resolution
of any inquiry that could lead to a finding resulting in a forfeiture; or

               (f) The date, if any, set by the Board of Directors as an
accelerated expiration date in the event of a “Change of Control.”

2



--------------------------------------------------------------------------------



 



          3. Vesting. This Option shall vest over a period of four years,
beginning from the date first written above (the “Date of Grant”). This Option
may be exercised only to the extent that it has vested. Beginning on the first
anniversary of the Date of Grant, 25% of the Option shall vest, (i.e., 25% of
the Option Shares covered by the Option shall become eligible for purchase).
Beginning on each of the second through fourth anniversaries of the Date of
Grant , an additional 25% of the Option shall vest, so that on the fourth
anniversary of the Date of Grant, this Option shall be 100% vested. In the event
of the Optionee’s retirement prior to the date on which the option has become
fully vested, there shall be a partial year pro rata vesting of the Option in an
amount equal to 1/12th of the Option shares which would have become vested on
the next anniversary of the Date of Grant of the Option, for each full 30 day
period which has elapsed between the most recent anniversary of the date of
grant and the date of the employee’s retirement. Notwithstanding the foregoing,
in the event of a Change of Control, the Option shall be 100% vested.

          4. General Rules. To the extent otherwise exercisable, this Option may
be exercised in whole or in part except that this Option may in no event be
exercised (a) with respect to fractional shares or (b) after the expiration of
the Option term set forth under paragraph 2 hereof.

          5. Transfers. No Option granted under the Plan may be transferred,
except by will or by the laws of descent and distribution, and during the
lifetime of the person to whom an Option is granted, such Option may be
exercised only by the Optionee. Any attempt at assignment, transfer, pledge or
disposition of the Option contrary to the provisions hereof or the levy of any
execution, attachment or similar process upon the Option shall be null and void
and without effect. Notwithstanding the foregoing, (i) an Option, other than an
ISO,

3



--------------------------------------------------------------------------------



 



may be transferred pursuant to the terms of a “qualified domestic relations
order,” within the meaning of Sections 401(a)(13) and 414(p) of the Code or
within the meaning of Title I of the Employee Retirement Income Security Act of
1974, as amended, and (ii) the Optionee may transfer the Option to his or her
immediate family members (i.e., spouse or former spouse, parents, issue,
including adopted and “step” issue, or sibilings), trusts for the benefit of
family members, or partnerships whose only partners are such family members (a
“Family Transfer”), provided that the Optionee receives no consideration for a
Family Transfer. Any exercise of the Option by a person other than the Optionee
shall be accompanied by appropriate proofs of the right of such person to
exercise the Option.

          6. Method of Exercise and Payment.

               (a) When exercisable under Paragraphs 2, 3 and 4, the Option may
be exercised by written notice, pursuant to Paragraph 10, to the Company’s
Secretary specifying the number of Option Shares to be purchased and, unless the
Option Shares are covered by a then current registration statement or a
Notification under Regulation A under the Securities Act of 1933 (the “Act”),
containing the Optionee’s acknowledgment, in form and substance satisfactory to
the Company, that (i) such Option Shares are being purchased for investment and
not for distribution or resale (other than a distribution or resale which, in
the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Act), (ii) the Optionee has been
advised and understands that (A) the Option Shares have not been registered
under the Act and are “restricted securities” within the meaning of Rule 144
under the Act and are subject to restrictions on transfer and (B) the Company is
under no obligation to register the Option Shares under the Act or to take any
action which would make available to the Optionee any exemption from such
registration,

4



--------------------------------------------------------------------------------



 



(iii) such Option Shares may not be transferred without compliance with all
applicable federal and state securities laws, and (iv) an appropriate legend
referring to the foregoing restrictions on transfer and any other restrictions
imposed under the Option may be endorsed on the certificates. Notwithstanding
the foregoing, if the Company determines that issuance of the Option Shares
should be delayed pending (A) registration under federal or state securities
laws, (B) the receipt of an opinion that an appropriate exemption from such
registration is available, (C) the listing or inclusion of the Option Shares on
any securities exchange or an automated quotation system or (D) the consent or
approval of any governmental regulatory body whose consent or approval is
necessary in connection with the issuance of such Shares, the Company may defer
exercise of any Option granted hereunder until any of the events described in
this Subsection 6(a) has occurred.

               (b) The notice shall be accompanied by payment of the aggregate
Option Price of the Option Shares being purchased (i) in cash, (ii) by certified
or cashier’s check payable to the order of the Company, or (iii) by such other
mode of payment as the Committee may approve. Such exercise shall be effective
upon the actual receipt by the Company’s Secretary of such written notice and
payment.

               (c) The Company shall have the right to require the Optionee to
remit or otherwise make available to the Company an amount sufficient to satisfy
any federal, state and/or local withholding tax requirements prior to the
delivery or transfer of any certificate or certificates for Option Shares. The
Company’s obligation to make any delivery or transfer of Option Shares shall be
conditioned on the Optionee’s compliance with any withholding requirement to the
Company’s satisfaction.

5



--------------------------------------------------------------------------------



 



          7. Adjustments Upon Changes in Common Stock. In the event that, prior
to the delivery by the Company of all of the Option Shares in respect of which
the Option is granted, there shall be a stock dividend, stock split,
recapitalization or other change in the number or class of issued and
outstanding equity securities of the Company resulting from a subdivision or
consolidation of the Common Stock and/or, if appropriate, other outstanding
equity securities or a recapitalization or other capital adjustment affecting
the Common Stock which is effected without receipt of consideration by the
Company, the Committee designated under the Plan shall make appropriate
adjustments with respect to the aggregate number of shares and class or classes
of shares issuable upon exercise of the Option in lieu of the remaining number
of Option Shares and with respect to the Option Price hereunder. The Committee
shall have the authority to determine the adjustments to be made pursuant to
this Section, and any such determination by the Committee shall be final,
binding and conclusive.

          8. Change of Control. In the event of a Change of Control, the
Committee may take whatever action it deems necessary or desirable with respect
to the Option, including, without limitation, accelerating the expiration or
termination date of the Option to a date no earlier than 30 days after notice of
acceleration is given to the Optionee.

          A “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date the stockholders of the
Company (or the Board of Directors, if stockholder action is not required)
approve a plan or other arrangement pursuant to which the Company will be
dissolved or liquidated, or (ii) the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) approve a
definitive agreement to sell or otherwise dispose of substantially all of the
assets of the Company, or (iii) the date the stockholders of the Company (or the
Board of Directors, if

6



--------------------------------------------------------------------------------



 



stockholder action is not required) and the stockholders of the other
constituent corporation (or its Board of Directors, if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, other than, in either case, a
merger or consolidation of the Company in which holders of shares of the
Company’s Class A Common Stock immediately prior to the merger or consolidation
will have at least a majority of the voting power of the surviving corporation’s
voting securities immediately after the merger or consolidation, which voting
securities are to be held in the same proportion as such holders’ ownership of
Class A Common Stock of the Company immediately before the merger or
consolidation, or (iv) the date any entity, person or group, within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934,
as amended, (other than (A) the Company or any of its subsidiaries or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries or (B) any person who, on the date the Plan is
effective, shall have been the beneficial owner of or have voting control over
shares of Common Stock of the Company possessing more than twenty-five percent
(25%) of the aggregate voting power of the Company’s Common Stock) shall have
become the beneficial owner of, or shall have obtained voting control over, more
than twenty five percent (25%) of the outstanding shares of the Company’s
Class A Common Stock, or (v) the first day after the date this Plan is effective
when directors are elected such that a majority of the Board of Directors shall
have been members of the Board of Directors for less than two (2) years, unless
the nomination for election of each new director who was not a director at the
beginning of such two (2) year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

7



--------------------------------------------------------------------------------



 



          9. Administration. This Option has been granted pursuant to the
Company’s 2000 Omnibus Stock Incentive Plan, and is subject to the terms and
provisions thereof. Capitalized terms herein which are not otherwise defined
have the meaning specified in the Plan. All questions of interpretation and
application of the Plan and this Option shall be determined by the Committee
designated under the Plan, and such determination shall be final, binding and
conclusive.

          10. Notices. Any notice to be given to the Company shall be addressed
to the Secretary of the Company at its principal operating office, and any
notice to be given to the Optionee shall be addressed to the Optionee at the
address then appearing on the records of the Company, or at such other address
as either party hereafter may designate in writing to the other. Any such notice
shall be deemed to have been duly given only when actually received by the
Company.

          11. Continued Service. Nothing herein contained shall affect the right
of the Company to terminate the Optionee’s employment or the Optionee’s
services, responsibilities, duties or authority to represent the Company as a
member of its Board of Directors, or to discontinue the Optionee’s services to
the Company in any capacity at any time for any reason whatsoever.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has granted this Option as of the day and
year first above written.

              ADVANTA CORP.
 
       

  By:  

--------------------------------------------------------------------------------


                Dennis Alter, Chairman
 
       

  Attest:  

--------------------------------------------------------------------------------


                Elizabeth H. Mai, Secretary

9